IN THE COURT OF APPEALS OF IOWA

                                   No. 15-1847
                             Filed October 12, 2016


KRIS KOESTNER,
     Plaintiff-Appellee,

vs.

MARGEL STEWART,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Appanoose County, Lucy J.

Gamon (motion for recusal and second motion to dismiss), and E. Richard

Meadows Jr. (first motion to dismiss), Judges.



      The defendant appeals various orders of the district court in this

foreclosure proceeding. AFFIRMED.



      Michael R. Brown of Brown Law Office, P.C., Fairfield, for appellant.

      George W. Appleby of Carney and Appleby P.L.C., Des Moines, for

appellee.



      Considered by Vogel, P.J., and Vaitheswaran and McDonald, JJ.
                                         2


VOGEL, Presiding Judge.

         Margel Stewart appeals the district court’s denial of her two motions to

dismiss the foreclosure proceeding against her and the district court’s refusal to

grant her motion to recuse the judge.

         “The Iowa Rules of Appellate Procedure govern the form and manner for

briefs filed in the supreme court.” In re Estate of DeTar, 572 N.W.2d 178, 180

(Iowa Ct. App. 1997). Stewart’s brief in this case fails to comply with the rules in

a number of ways, the most important of which is the complete absence of an

argument section as required by rule 6.903(2)(g). In the argument section, there

needs to be a statement regarding how the issues presented were preserved for

appellate review with citations to the record, there needs to be a statement

addressing our scope and standard of review with cites to relevant authority, and

there needs to be a statement of argument containing the contentions the

appellant makes with citations to the record and authority to support the claims.

See Iowa R. App. P. 6.903(2)(g)(1)–(3). As noted in our rules, “Failure to cite

authority in support of an issue may be deemed a waiver of that issue.” Id. “We

are not bound to consider a party’s position when the brief fails to comply with

the Iowa Rules of Appellate Procedure.” DeTar, 572 N.W.2d at 181.

         Even if we overlook the complete absence of an argument section and

decipher Stewart’s claims from her “Course of Proceedings” and “Statement of

Facts” sections of her brief, we conclude no error at law occurred at the district

court.    Stewart’s first motion to dismiss was denied because the extension

agreement that Stewart sought to enforce in the motion to dismiss never became

effective due to Stewart’s failure to comply with a condition precedent to pay all
                                        3

the past due interest on the note. See Khabbaz v. Swartz, 319 N.W.2d 279, 284

(Iowa 1982) (“Nonperformance of a condition precedent vitiates a contract or a

proposed contract.”). The second motion to dismiss was correctly denied as the

motion was untimely and required the court to consider facts not contained in the

pleadings. See Riediger v. Marrland Dev. Corp., 253 N.W.2d 915, 916 (Iowa

1977) (noting a motion to dismiss must be filed before the answer and “[a] motion

to dismiss must stand or fall on the matter alleged in the petition. It can neither

rely on facts not alleged (except those of which judicial notice may be taken) nor

may it be aided by an evidentiary hearing”). Finally, the court did not abuse its

discretion in denying Stewart’s oral motion to recuse the judge as Stewart failed

to present evidence to support her belief that the judge could not be impartial in

this case. See State v. Millsap, 704 N.W.2d 426, 432 (Iowa 2005) (“The burden

of showing grounds for recusal is on the party seeking recusal.”).

      We therefore affirm the district court’s decisions on these motions by

memorandum opinion. See Iowa Ct. R. 21.26(1)(d), (e).

      AFFIRMED.